Citation Nr: 9905414	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for a gastrointestinal 
disability claimed as irritable colon syndrome, to include 
a disability due to an undiagnosed illness.  

3. Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
November 1994.  She served in the Persian Gulf during 
Operation Desert Storm, and was awarded the Southwest Asia 
Service Medal with 3 service stars, and the Kuwait Liberation 
Medal.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1995 rating action, in 
which the RO denied, in pertinent part, the veteran's claim 
of service connection for hearing loss.  The veteran filed an 
NOD that same month, June 1995, and an SOC was issued in 
November 1995.  A substantive appeal was filed in January 
1996.  In May 1996, the veteran testified before a hearing 
officer at the VARO Detroit.  

The Board notes that the veteran's issues concerning service 
connection for a gastrointestinal disorder claimed as 
irritable colon syndrome, to include a disability due to an 
undiagnosed illness, and a right knee disorder will be 
discussed in the Remand section of this decision.  

In addition to the foregoing, the Board notes that the 
veteran, during her personal hearing in May 1996, expressed a 
desire to establish entitlement to service connection for a 
painful scar as due to a skin graft of the right leg, and 
headaches, both secondary to the veteran's service-connected 
temporomandibular joint syndrome.  An October 1997 VA medical 
examination was scheduled, and the veteran failed to report.  
While the RO has entered a decision with respect to these 
matters, they have not been developed for appellate 
consideration, and are therefore not before the Board at this 
time.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2. On VA audiological examination in April 1995, with respect 
to audio acuity of the left ear, the veteran was noted to 
have a speech recognition score of 92 percent, and the 
examiner noted a diagnosis of mild mid-frequency 
sensorineural hearing loss.  

3.  The veteran's assertion that her right ear hearing loss 
had its onset during or as a result of service is not 
supported by any medical evidence that would render the claim 
of service connection for that claimed disability plausible 
under the law.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for right ear hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran's left ear hearing loss is presumed to have 
incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment medical examination in June 1989. On clinical 
evaluation, no deficits or abnormalities with respect to the 
veteran's jaw or hearing were noted.  On audiological 
testing, pure tone thresholds, in decibels, were recorded as 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
15
30
0
0

Audiograms conducted during the veteran's active service tour 
revealed essentially normal hearing.  In particular, an 
examination in September 1991 revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0
LEFT
10
25
25
0
0

In October 1992, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
0
LEFT
5
20
25
0
0

In November 1993, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
20
20
30
0
0

In August 1994, the veteran was examined for purposes of a 
medical board evaluation.  In the Report of Medical History, 
the veteran noted her health as good, except for problems 
associated with temporomandibular joint syndrome.  She 
reported having had, or currently having, problems with joint 
pain, severe headaches, hearing loss, trouble sleeping, and 
dizziness and/or fainting spells.  On clinical evaluation 
there were no deficits or abnormalities reported except as 
relating to the veteran's temporomandibular joint syndrome.  

In the Report of Medical Examination, audiological test 
results revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
35
40
30
LEFT
45
65
50
40
30

An additional audiological consultation was noted to have 
been conducted, with findings revealing hearing within normal 
limits.  The consultation report, dated in April 1994, 
revealed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
15
25
25
15
15

The report further noted that the veteran had a history of 
temporomandibular joint surgery with episodic otalgia and 
tinnitus, in addition to a history of noise exposure as a 
result of working in aircraft maintenance.  The report's 
assessment noted hearing in both ears (AU) within normal 
limits.  

Following her separation from active service, the veteran 
filed a VA Form 21-526 in December 1994, seeking service 
connection for hearing loss, temporomandibular joint syndrome 
with residual headaches, a right knee disorder, and irritable 
colon syndrome as due to service in the Persian Gulf region.  
In conjunction with her claim, the veteran submitted her 
Physical Evaluation Board Proceeding report, dated in 
September 1994.  

Thereafter, in April 1995, the veteran was medically examined 
for VA purposes.  In addition, she also underwent an 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
10
25
35
10
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
average puretone threshold in the right ear was reported as 
11, and in the left ear, 20.  The examiner further noted the 
veteran's complaints of periodic bilateral tinnitus, and 
reported that the veteran's hearing was within normal limits 
in her right ear, but reflected mild mid-frequency 
sensorineural hearing loss in the left ear.  

In a June 1995 rating action, the veteran was denied, in 
pertinent part, service connection for hearing loss.  In a 
subsequently filed NOD, also dated in June 1995, the veteran 
argued that she from hearing loss, which she claimed was 
evidenced by her VA audiology test.  The test, she reported, 
revealed diminished hearing capacity as compared to when she 
first entered service.  

In May 1996, the veteran testified before a hearing officer 
at the VARO Detroit.  Under questioning, the veteran noted 
that she had worked around helicopters for three to four 
years.  She was later forced to stop working because the 
surgeries on her jaw, which required incisions around her 
ears, made it impossible for her to wear proper hearing 
protection. 

II.  Analysis

The present appeal arises from an original claim, and not an 
attempt to reopen a claim, which was previously denied and 
had become final.  Therefore, the Board's threshold question 
must be whether or not the veteran has presented a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Veterans Appeals, which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which, is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Regarding hearing loss, regulatory criteria provide that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).


With respect to the veteran's contention that she currently 
suffers from service-connected hearing loss, the Board finds 
that the veteran's claim as to her right ear is not well 
grounded.  In reaching this decision, the Board notes that 
there are no documented complaints or findings of right ear 
hearing loss in service.  All audiological examination 
results are within normal limits, see 38 C.F.R. § 3.385, and 
there has been no medical evidence presented of post-service 
treatment or diagnosis for a right ear hearing loss or 
disability.

As to the left ear, the Board notes that the veteran has 
presented a well-grounded claim for service connection.  She 
has presented evidence of a hearing disability, based on VA 
examination, which reflected a speech recognition score below 
94 percent within one year of separating from active service.  
Further, with consideration of the veteran's military 
occupational specialty (MOS) noted on her DD Form-214 as 
"UH-60 helicopter repairer," and her personal hearing 
testimony, in which she reported working around helicopters 
for three to four years, the Board concludes that the 
evidence of record supports a finding that the veteran has a 
left ear hearing loss as a result of her military service.  
Accordingly, service connection for a left ear hearing loss 
is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).


ORDER

1. Entitlement to service connection for left ear hearing 
loss is granted.  

2. Entitlement to service connection for right ear hearing 
loss is denied.




REMAND

A review of the veteran's service medical records reflects, 
with respect to her right knee, that the veteran reported a 
prior medial meniscus tear in her right knee during her 
enlistment medical examination.  In the Report of Medical 
Examination, the veteran was reported to be, "O.K. for 
military service," after her right knee was evaluated by an 
orthopedic specialist.  The orthopedic evaluation noted a 
full range of motion, no ligament instability, no effusion, 
and an associated X-ray was reported normal.

The veteran first sought treatment for her right knee in 
October 1989, complaining of right knee pain.  The examiner's 
assessment was strained knee, and the veteran was referred to 
physical therapy.  A physical therapy treatment record, dated 
the same day, noted the veteran's complaints of acute right 
knee pain with popping sounds.  The examiner's assessment was 
knee strain with the cause possibly due to mild patellar 
subluxation.  The treatment plan called for crutches and a 
medical profile.  

The veteran subsequently sought treatment for pain and 
stiffness in her right knee in November 1989 and January 
1990.  Examination of the veteran's right knee revealed a 
full range of motion, no edema or effusion, and no 
instability.  In October 1991, the veteran sought treatment 
for right knee pain and swelling.  The examiner's assessment 
was PFPS (patellar femoral pain syndrome)/patellar pain.  The 
veteran was referred to physical therapy.  A consultation 
report, dated in November 1991, noted the veteran's 
complaints of pain in her medial right knee, with the pain 
described as sharp or dull, depending on her activity level.  
The examiner's assessment was rule out meniscal injury vs. 
medial collateral ligament (MCL) strain.  The treatment plan 
called for SLR (straight leg raise), SAQ (short arc quad), 
and QS (unknown acronym) exercises, and a medical profile.  A 
physical therapy treatment note, dated later in November 
1991, reported the veteran's right knee as having a full 
range of motion, negative McMurray's but painful, no 
instability, and no medial or lateral collateral ligament 
laxity.  The assessment was rule out medial meniscal tear vs. 
RPPS (retropatellar pain syndrome).  The treatment plan 
called for an increase in weight with knee exercises, and a 
two-week profile.  

A subsequent physical therapy treatment note in December 
1991, revealed tenderness in the right medial patella area 
and knee popping.  The assessment was resolving knee pain.  
The treatment plan was to continue with knee strengthening 
exercises, with a continued medical profile.  A radiographic 
report, dated the same month, noted a normal right knee.  A 
physical therapy treatment note in January 1992 revealed a 
lack of tenderness in the right medial patella area with no 
knee popping.  The assessment was resolved knee pain.  

Thereafter, in December 1992, the veteran sought treatment 
for her right knee, reporting that she had suffered an 
injury, with swelling of the right medial side.  An 
orthopedic evaluation noted an MCL injury.  A radiographic 
study revealed a normal right knee.  Physical therapy 
treatment notes, during December 1992, reflect that the 
veteran was diagnosed with a probable MCL sprain.  The 
treatment plan included ice massage, wearing a brace 
immobilizer, use of TENS (transcutaneous electrical nerve 
stimulation), NSAIDs (non steroidal anti-inflammatory drugs),
and leg strengthening exercises.  A medical treatment note at 
the end of December 1992 noted the veteran's report that her 
right knee was doing better, and the assessment was right MCL 
sprain.  

Subsequently, in a January 1993 physical therapy treatment 
report, the veteran reported her right knee was sore in the 
early morning.  The report also noted the veteran's continued 
exercises regimen involving her right knee.  Later that 
month, the veteran reported that her right knee was 
improving.  The examiner's assessment was right MCL strain.  
An additional physical therapy treatment report, dated in 
January 1993, reported that the veteran was ambulatory 
without a limp, could do squats without pain, had no pain 
with stress of the MCL, and quadriceps/hamstring strength was 
5/5 without pain on testing.  The examiner's assessment noted 
the veteran as doing well, with a treatment plan of 
continuous leg strengthening exercises.  

With respect to irritable colon syndrome, the veteran was 
noted to have sought treatment in July 1990 for abdominal 
cramps.  The examiner's assessment was heat cramps.  In 
October 1990, the veteran again sought treatment complaining 
of, "old crampy pain of 6-day duration."  The veteran 
denied vomiting, diarrhea, or constipation but reported mild 
anorexia and nausea.  She also reported that her last 
menstrual cycle had been regular.  No diagnosis was noted.  

Thereafter, in July 1991, the veteran was treated for stomach 
pain with severe vomiting.  There was mild diffuse tenderness 
of the veteran's abdomen.  The examiner's assessment was VGF 
(viral gastroenteritis).  Later that month, the veteran again 
sought treatment, complaining of abdominal pain after eating.  
The veteran's abdomen was noted as positive for epigastric 
pain.  The examiner's assessment was PUD (peptic ulcer 
disease) v. GERD (gastroesophageal reflux disease).  In 
August 1991 the veteran was treated for stomach discomfort, 
with nausea and vomiting during physical training (PT).  She 
noted that she felt acid coming up, with some improvement 
using Zantac.  The veteran stated that the cramps would 
eventually go away on their own.  The examiner's assessment 
was "GERD in runner."  The treatment plan included Zantac, 
Mylanta, and the veteran was advised to alter her training.  
Later that month, a treatment note reported that the veteran 
was asymptomatic for symptoms.  

In September 1991 the veteran was noted to have intermittent 
GERD symptoms.  She underwent a "Barium Swallow," which was 
reported to be within normal limits.  A radiographic report 
(upper GI series), dated that same month, was also reported 
normal.  In an October 1991 treatment note, the veteran was 
noted to have minimal GERD symptoms, mainly at night, and the 
assessment was mild GERD symptoms.  

Thereafter, in April 1992, the veteran sought treatment for 
abdominal pain, noting that eating made her nauseous, she had 
vomited four times since the night before, and that she had 
stomach cramps.  The veteran's abdomen was reported soft and 
tender in the epigastrium.  The examiner's assessment was 
bacterial gastroenteritis.  The treatment plan called for 
Doxycycline and hydrate.  Two days later, the veteran 
reported her symptoms gone and the examiner's assessment was 
resolved viral syndrome.  In August 1993, the veteran again 
sought treatment for abdominal cramping.  The examiner noted 
that the veteran was taking Valium, Tylenol and Motrin, to 
help alleviate pain associated with Temporomandibular Joint 
Syndrome.  The assessment was reaction to medicine 
combination.  The treatment plan noted that the veteran 
should try to increase her solid food uptake for a coating 
mechanism.  

In January 1994, the veteran was treated for low abdominal 
pain, which she reported as being intermittent cramping.  She 
denied blood in her stool, hematochezia, or hematemesis.  The 
examiner noted reports of vague tenderness to palpation of 
the abdomen.  The assessment was abdominal pain of unknown 
cause.  
The veteran was seen again later that month for similar 
symptomatology, which included cramping sensations in the 
lower abdomen, fever, chills, and sweats.  There were no 
reports of bleeding, diarrhea, or constipation.  The 
examiner's assessment was pregnancy associated symptoms.  

During her VA examination in April 1995 the veteran reported 
that following her return from Saudi Arabia she had 
difficulty with her bowels, which primarily involved cramps 
and constipation, but no diarrhea.  She also reported 
substernal distress and occasionally awakened at night with 
heartburn.  The examiner noted that there was nothing 
historical to suggest the veteran was suffering from 
irritable bowel (colon) syndrome.  On physical examination, 
the veteran's digestive system was reported normal, and a CBC 
(complete blood count), Sed rate, urinalysis, and chemistry 
screening profile were also found within normal limits.  An 
associated radiographic study revealed a small hiatus hernia 
with some reflux in the upper gastrointestinal area.

The veteran further reported that she had injured her knee 
prior to service, and that arthroscopic surgery had provided 
her essentially complete relief.  She noted that she had re-
injured the knee in service, and that currently the knee 
still became stiff at times, with occasional swelling if she 
was very active.  She noted that her right knee had never 
become hot or red, and that she was currently taking no 
medication.  An associated radiographic study reported a 
normal right knee.  The examiner's assessment was pain in the 
right knee, with no cause found; hiatal hernia with 
gastroesophageal reflux; and "symptoms relative to irritable 
bowel syndrome have subsided."

At her personal hearing in May 1996, the veteran reported 
that her bowel problem first presented itself following her 
return from the Persian Gulf.  She noted that she had had to 
change her diet, and that she suffered from stomach cramps, 
considerable heartburn, and a lot of discomfort, which flared 
up intermittently.  The veteran stated that following her 
return from the Persian Gulf, she had been examined, and was 
told it might be related to the Persian Gulf, but that it was 
too early for the doctors to know.  The veteran also 
testified that her right knee had become aggravated during 
basic training, and that she was currently experiencing mild 
discomforts such as popping, stiffness in the joint, as well 
as pain from standing or running for long periods of time.  
Additionally, the veteran noted that she was not currently 
seeing a doctor for her right knee disorder.  The veteran 
stated that she self-treated her knee by taking prescription 
Motrin, exercising, and icing down the knee whenever it 
swelled.

With respect to the veteran's contention that she suffers 
from a service-connected aggravation of her right knee, the 
Board finds that the veteran had a pre-service injury to her 
right knee.  As the Court of Veterans Appeals recently held, 
the presumption of soundness upon entry into service may not 
be rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 
Vet.App. 345, 348 (1998).  The veteran reported a prior knee 
injury, which included arthroscopic surgery during her 
enlistment examination, and has reported this occurrence 
during subsequent treatment in service for right knee pain.  
The Board therefore finds that the presumption of soundness 
has been adequately rebutted by the veteran's own statements 
and testimony.  In light of the conclusion that the 
presumption of soundness is rebutted, the next question 
becomes whether the veteran's right knee disorder worsened 
during service.

We noted that on VA examination, the examiner noted the 
veteran's reported history and contentions, but no other 
clinical testing or findings were noted, besides the 
examiner's diagnosis.  Furthermore, there is no indication 
that the examiner reviewed the veteran's claims file, most 
notably her service medical records, which reveal some type 
of MCL injury, prior to conducting the examination.  The 
evidence gleamed from the examination report sheds no light 
as to the question of etiology of the veteran's current right 
knee pain, and whether the etiology of such pain, in light of 
pre-service right knee surgery, is the result of aggravation 
during active service.  Even without a finding of etiology, 
the examiner rendered no opinion as to whether the veteran's 
right knee pain was attributable to aggravation of her pre-
service right knee disorder.  Therefore, the Board feels a 
more thorough examination of the veteran's right knee should 
be undertaken before we issue a decision with respect to her 
claim.  

Regulations governing the veteran's Persian Gulf War service 
claim, the "Persian Gulf War Veterans' Benefits Act" was 
enacted on November 2, 1994, as title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law No. 103-446.  
That statute added a new section 1117 to title 38, United 
States Code, authorizing VA to compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
promulgated new regulations, at 38 C.F.R. § 3.317.  See 60 
Fed. Reg. 6,665 (Feb. 3, 1995).  In this regard, it is 
observed that, initially, the regulations established a 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  By subsequent regulatory 
amendment, made effective as of the date of the Act, November 
2, 1994, the period within which such disabilities must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established was expanded.  
See 62 Fed. Reg. 23,138 (Apr. 29, 1997).  It is the current, 
revised regulation which is quoted here.

Compensation for certain disabilities due to undiagnosed 
illnesses.

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

 (2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

 (3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

 (4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

 (5) A disability referred to in this section shall be 
considered service-connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

 (1) Fatigue  (2) Signs or symptoms involving skin  (3) 
Headache  (4) Muscle pain  (5) Joint pain  (6) Neurologic 
signs or symptoms  (7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system (upper 
or  lower)  (9) Sleep disturbances  (10) Gastrointestinal 
signs or symptoms  (11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

 (1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

 (2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

 (3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

 (1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

 (2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (1998).

The medical evidence reflects numerous complaints of 
abdominal distress in service following the veteran's return 
from the Persian Gulf.  Diagnoses included GERD v. peptic 
ulcer disease, bacterial gastroenteritis, abdominal pain of 
unknown cause, and pregnancy associated symptoms.  The 
veteran labeled her medical condition irritable colon 
syndrome, although a review of the medical evidence does not 
appear to support such a diagnosis.  However, the veteran's 
medical history following her return from the Persian Gulf 
reflects continuous complaints of epigastric-type pain and 
discomfort.  Furthermore, there appears to have been a 
similar type of complaint in October 1990, although the Board 
is not competent to assess whether the complaint prior to 
Persian Gulf service is similar to complaints post-Persian 
Gulf service.  In addition, as noted above, there is no 
indication the examiner ever reviewed the veteran's claims 
file or service medical records.  Furthermore, the examiner 
never medically attributed the veteran's epigastric symptoms 
to a known clinical diagnoses, or reported whether or not 
they were a manifestation of an undiagnosed illness.  It is 
also not clear, from a review of the veteran's service 
medical records, whether the diagnoses listed therein were 
merely provisional diagnoses to account for what, in fact, is 
an undiagnosed illness falling within the scope of 38 C.F.R. 
§ 3.317.

Since it is not the function of the Board to make medical 
determinations, see Colvin v. Derwinski, 1 Vet.App. 171 
(1991), it will be necessary to remand the veteran's claim in 
order to schedule an examination so that a determinative 
medical opinion can be obtained regarding the etiology of the 
veteran's complaints.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not fully comply with the governing law and regulation, 
since the record does not contain medical opinion evidence 
upon which we could base a decision that the veteran does or 
does not manifest an undiagnosed illness or illnesses which 
could be compensated, as if service-connected, under 38 
C.F.R. § 3.317.  For that reason, to ensure due process, and 
to ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case needs 
to be remanded for additional development.  

Accordingly, further appellate consideration will be deferred 
and both service connection claims for a right knee disorder, 
by aggravation, and irritable colon syndrome, due to an 
undiagnosed illness, are REMANDED to the RO for the following 
action:

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have recently treated the veteran for 
her right knee disorder and 
gastrointestinal complaints since May 
1996.  The RO should request that the 
veteran furnish signed authorizations 
for release to the VA of private 
medical records in connection with 
each non-VA source identified.  The RO 
should attempt to obtain any such 
private treatment records and any 
additional VA medical records not 
already on file, which may exist, and 
incorporate them into the claims 
folder.  

2. The veteran should then be scheduled 
for a medical examination to re-
evaluate the nature and extent of her 
right knee disorder.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and 
any evidence added to the record.  The 
examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the 
examiner should comment on the level 
of the veteran's residual pain due to 
the right knee disorder, should state 
the etiology of any pain, and whether 
such pain claimed by the veteran is 
supported by adequate pathology, or 
evidenced by visible behavior on 
motion or palpation.  Furthermore, the 
examiner should comment as to whether 
the veteran's current knee complaints, 
in light of her pre-service right knee 
injury and surgery, reflect an 
aggravation of her pre-service right 
knee disorder.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

3. The veteran should also be scheduled 
for a medical examination to re-
evaluate the nature and extent of her 
gastrointestinal disorder, claimed as 
irritable colon syndrome, to include a 
disability due to an undiagnosed 
illness.  Before evaluating the 
veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to 
the record.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical 
findings, and diagnoses.  The 
examiner(s) should be requested to 
address each of the veteran's claimed 
signs or symptoms individually, as 
well as provide a comprehensive 
description of them.  Furthermore, for 
each and every symptom alleged by the 
veteran, the examiner should provide 
an opinion as to whether the symptom 
is attributable to "any known 
clinical diagnosis," in light of the 
medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder, 
explain the basis for the diagnosis, 
and render an opinion as to the 
etiological basis of the diagnosed 
disorder and its date of onset.  All 
necessary tests and studies should be 
performed and the findings reported in 
detail.  If specialist examinations 
are appropriate to confirm or rule out 
known diagnoses, such examination(s) 
should be scheduled.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

4. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claims.  
If action taken remains adverse to the 
veteran, she and her accredited 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and her 
representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

5. With regard to the instructions set 
forth above, the RO should inform the 
veteran of her obligation to cooperate 
by providing the requested information 
to the extent possible and by 
reporting for the scheduled 
examinations.  The RO should also 
inform the veteran that her failure to 
cooperate might result in adverse 
action pursuant to 38 C.F.R. § 3.158 
and § 3.655.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  The veteran 
requires no action until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

